10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00794-MJP Document 14-1 Filed 01/15/20 Page 1 of 2

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
KRISTINA JOHNSON, )
) No. 2:19-CV-00794-MJP
Plaintiff, )
)
Vs. ) ORDER TO REMAND
) FOR LACK OF SUBJECT MATTER
PROVIDENCE HEALTH & ) JURISDICTION
SERVICES, )
) |
Defendant. )
)
I. ORDER

The parties, having stipulated to the voluntary dismissal of Plaintiff’s claim brought
under the Americans With Disabilities Act and all associated requests for relief, and having
stipulated there are no remaining claims or defenses that involve the United States
Constitution or any federal laws, and finding that the parties lack complete diversity, the

Court finds that there is no basis for federal jurisdiction over this matter and ORDERS that

BEAN LAW GROUP
ORDER - 1 Denny Building, Suite 500
2:19-CV-00794-MJP 2200 Sixth Avenue

Seattle, WA 98121
(206) 522-0618

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00794-MJP Document 14-1 Filed 01/15/20 Page 2 of 2

the case be remanded back to the forum where it was originally filed, the King County

Superior Court in Seattle, Washington.

bth,
DATED this’? _ day of JANUARY, 2020:

 

Presented by:

BEAN LAW GROUP

/s/Cody Fenton-Robertson

Matthew J. Bean, WSBA No. 23221

Cody Fenton-Robertson, WSBA No. 47879
Attorneys for Plaintiff

DAVIS WRIGHT TREMAINE

/s/Katie Rosen

Katie Rosen, WSBA No. 29465

Jordann M. Hallstrom, WSBA No. 48036
Attorneys for Defendant

ORDER - 2
2:19-CV-00794-MJP

BEAN LAW GROUP
Denny Building, Suite 500
2200 Sixth Avenue
Seattle, WA 98121
(206) 522-0618

 

 
